750 N.W.2d 190 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Milton SEVREY, Defendant-Appellant.
Docket No. 135634. COA No. 277939.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the application for leave to appeal the December 14, 2007 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions for appointment of counsel and to remand are DENIED.